Citation Nr: 0503383	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a throat disorder 
as secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos and Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1972.


FINDINGS OF FACT

1.  There are no findings or diagnoses of a throat disorder 
that have been related to active service.

2.  COPD has not been related to active service.


CONCLUSIONS OF LAW

1.  A throat disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  COPD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that the claims have been fully developed within the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that appellant 
has been notified on numerous occasions of the need to 
provide medical evidence linking a currently demonstrated 
throat and respiratory disability to active service, by way 
of exposure to asbestos, Agent Orange, or otherwise. 

First, prior to the initial rating of November 2002, 
correspondence in August 2002 advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection, including a claim based on asbestos exposure.  In 
addition, the November 2002 rating decision noted that 
treatment records did not indicate that the veteran currently 
suffered from a throat disorder, there was no evidence of 
treatment for a throat disorder in service, there was no 
evidence of exposure to asbestos during service, and there 
was no evidence linking any current throat disorder to 
service.  With respect to the veteran's claim for service 
connection for COPD, while the regional office (RO) 
acknowledged that the veteran currently suffered from COPD, 
it similarly found no evidence of exposure to asbestos, no 
evidence of treatment for a respiratory disorder in service, 
and no evidence linking COPD to exposure to asbestos in 
service.  The RO also found that there was no evidence that 
the veteran was actually in Vietnam in order for the veteran 
to be eligible for the presumptive provisions relating to 
exposure to herbicides, and that in any event, there was no 
indication that the veteran had a respiratory cancer or other 
recognized disease so as to be entitled to service connection 
on a presumptive basis.

Thereafter, although the March 2003 statement of the case did 
recognize that there were diagnoses of tracheal stenosis and 
tracheotomy that indicated some current throat disability, it 
still continued to find that the record did not demonstrate 
exposure to asbestos in service, there was no evidence of 
treatment for a throat problem in service, and no evidence 
linking current throat disability to service.  It also 
continued to find that the evidence did not indicate that the 
veteran suffered from COPD in service or that his current 
COPD was related to service, either by way of asbestos 
exposure, Agent Orange exposure, or otherwise.  The veteran 
was also notified that there was still no evidence that the 
veteran was actually in Vietnam for purposes of being 
entitled to application of the relevant presumptive 
provisions.  The veteran was also informed that he was also 
ineligible for application of these provisions based on the 
fact that COPD was not a disease that the Secretary had 
recognized as a disease entitled to presumptive service 
connection based on exposure to herbicides.

Although the August 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to the Department of Veterans 
Affairs (VA) any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file. 

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

With respect to the veteran's claims, based on the statements 
and testimony of the veteran, it is clear that the veteran 
readily acknowledges that there is no evidence of treatment 
for either a throat disorder or COPD in service, and that the 
basis for his claims is that the veteran developed these 
disorders as a result of exposure to asbestos and/or Agent 
Orange during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2004).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

Unfortunately, turning first to the veteran's claim for 
service connection for COPD as secondary to exposure to Agent 
Orange, as the RO communicated to the veteran on multiple 
occasions, even assuming that the veteran was actually 
physically located in Vietnam for a very short period of time 
(transcript (T.) at p. 15), he simply does not suffer from a 
disability that is entitled to presumptive service connection 
based on such exposure.  38 C.F.R. §§ 3.307, 3.309 (2004).  
Thus, the veteran's claim for service connection for COPD 
based on exposure to Agent Orange is subject to denial as a 
matter of law.  While the veteran has also claimed that he 
was exposed to Agent Orange during the maintenance of 
aircraft as an aircraft mechanic, there is no verification of 
this exposure, and even if this did occur, there is no 
medical evidence linking such exposure to service.

Moreover, even assuming that the veteran was exposed to 
asbestos during service based on his in-service occupational 
specialty, there is no evidence linking any current throat 
problems as manifested by his tracheal stenosis and 
tracheotomy or COPD to that exposure, and as a result of the 
lack of any relevant in-service symptoms and the lack of any 
current diagnosis of a throat disorder or COPD linked to 
asbestos exposure at any time, the Board does not find that 
it is required to remand this case for an opinion under the 
VCAA.  The record reflects that the veteran and his 
representative have clearly been aware of the need to come 
forward with evidence linking the veteran's current throat 
disability and COPD to service, and have not provided such 
evidence.

The veteran is also not competent to render a diagnosis or 
attribute his symptoms to a particular cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a throat disorder and COPD, and 
that service connection for these disabilities is therefore 
not warranted.


ORDER

The claim for service connection for a throat disorder as 
secondary to asbestos exposure is denied.

The claim for service connection for COPD as secondary to 
asbestos and Agent Orange is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


